Citation Nr: 9915621	
Decision Date: 06/04/99    Archive Date: 06/15/99

DOCKET NO.  95-19 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
October 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that new 
and material evidence had not been submitted to warrant 
reopening the veteran's claims of entitlement to service 
connection for a gastrointestinal disorder, a back disorder, 
and headaches. A notice of disagreement was received in April 
1995. A Statement of the Case was issued in May 1995. A 
substantive appeal perfecting an appeal as to these issues 
was received in June 1995.

By a May 1997 decision, the Board reopened all three of the 
veteran's service connection claims and remanded for 
additional development and RO adjudication of the veteran's 
claims on the merits.  That development has been completed, 
and the RO reviewed each of the claims, issuing a 
Supplemental Statement of the Case in July 1998.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's claim has been obtained.

2.  There is clear and unmistakable evidence, as indicated by 
the veteran's service medical records; private medical 
records from the University of North Carolina; as well as the 
veteran's own recorded history, that establishes that the 
veteran's back disorder existed prior to service.

3.  The veteran's back disorder preexisted active service, 
and the medical evidence of record does not demonstrate that 
the disorder underwent an increase in severity (aggravation) 
beyond the natural progress of the disease during service.

4.  Although the veteran was treated for gastrointestinal 
complaints in service and was diagnosed with amebiasis, on 
separation examination the veteran had no pertinent 
complaints, the examination findings were entirely negative, 
and there is no competent evidence of record of any residual 
gastrointestinal disorder as a result of the veteran's 
service.

5.  Although the veteran has been currently diagnosed with 
multiple gastrointestinal conditions, including distal 
esophageal stricture, distal erosive esophagitis, peptic 
ulcer disease, antritis, a deformed duodenal bulb, possible 
prolapse of the gastric mucosa into the duodenal bulb, 
possible gastroesophageal reflux disease, and possible 
chronic diarrhea, there is no competent evidence of record of 
a nexus between any currently diagnosed gastrointestinal 
disorder and the veteran's service or any incident therein.

6.  Service medical records are entirely negative for 
treatment of headaches, and on separation examination the 
veteran had no pertinent complaints, the examination findings 
were entirely negative, and there is no competent evidence of 
record of any residual headaches disorder as a result of the 
veteran's service.

7.  Although the veteran has been currently diagnosed with 
headaches, there is no competent evidence of record of a 
nexus between any currently diagnosed headaches disorder and 
the veteran's service or any incident therein.

8.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims of service connection for a gastrointestinal disorder 
or a headaches disorder are plausible under the law.



CONCLUSIONS OF LAW

1.  A back disorder was incurred prior to service and was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
5107(b), 1153 (West 1991); 38 C.F.R. §§ 3.303, 3.304(b), 
3.306(a) (1998).

2.  The veteran has not submitted well-grounded claims for 
service connection of a gastrointestinal disorder and a 
headaches disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Well-Grounded Claim

Regarding his claimed back disorder, the veteran and his 
representative contend, in essence, that service connection 
is warranted.  The veteran acknowledges in his contentions 
that his back disorder existed prior to service.  He 
contends, however, that the disorder became worse in service.  
He notes that he was treated for back pain on several 
occasions in service and this aggravated the disorder.  In 
summary, he contends that the claimed disorder is worse now 
than before service, and he argues that service connection 
should be granted because it was aggravated by service.

Initially, the Board finds that the veteran's claim seeking 
service connection for a back disorder is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, he has 
presented a claim which is not inherently implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In this 
regard, it is noted that the veteran was treated for back 
pain on several occasions in service and given his 
contentions of aggravation of a preexisting disorder, the 
claim is plausible.  Furthermore, the Board notes we are 
satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issues 
on appeal.  No further assistance to the veteran is required 
to comply with the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a).

However, the establishment of a plausible claim does not 
dispose of the issues in this case.  The Board must review 
the claims on their merits and account for the evidence which 
it finds to be persuasive and unpersuasive and provide 
reasoned analysis for rejecting evidence submitted by or on 
behalf of the claimant.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  For a claim to be denied on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet. App. 518 (1996), citing Gilbert, supra, at 54.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  
38 U.S.C.A. § 1110.  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

For purposes of adjudicating a claim of entitlement to 
service connection, claimants (including those who served 
during peacetime after December 1946) are presumed to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, unless clear and unmistakable 
evidence demonstrates that the injury or disease in question 
existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  Only such conditions as are recorded in 
enlistment examination reports are to be considered as 
"noted," and a history of pre-service existence of 
conditions recorded at the time of examination does not 
constitute a "notation" of such conditions.  Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).

If evidence is submitted sufficient to demonstrate that a 
veteran's disorder preexisted service and underwent an 
increase in severity during service, it is presumed that the 
disorder was aggravated by service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease. 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during wartime service.  Aggravation may not be conceded, 
however, where the disability underwent no increase in 
severity during service.  38 C.F.R. § 3.306(b).  See Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).  Also, temporary 
flare-ups, even in service, will not be considered to 
establish an increase in severity.  See Hunt v. Derwinski, 1 
Vet. App. 292, 295 (1991).

The Board will now address the evidentiary record concerning 
the claimed back disorder.

In the veteran's July 1967 pre-induction report of medical 
history, the veteran reported suffering from recurrent back 
pain since pulling a back muscle in 1960.  He also reported 
wearing of a back support.  However, at a VA pre-induction 
examination in July 1967, the veteran's spine and other 
musculoskeletal systems were found to be normal.  He was 
found qualified for duty.

Service medical records are negative for any reported injury 
to the back, although they include multiple treatment records 
for complaints of back pain.  The veteran first complained of 
chronic low back pain in November 1967, although findings and 
X-ray study were normal.  The history of formerly wearing a 
back brace was noted.  The veteran also gave a history of 
hurting the back in a 1959 accident while driving.  In 
January 1968, the veteran was again treated for reported low 
back pain and gave a history of an auto accident in 1962.  
There was no organic evidence of any disorder.  In May 1968, 
the veteran complained of low back pain, but all findings 
were normal.  X-ray study was negative, mobility was full, 
and there was no signs of tenderness.  This pattern continued 
as the veteran was again treated in January 1969 and March 
1969 for complaints of low back pain.  However, objective 
examination and X-rays remained consistently negative.  
During the January 1969 evaluation, the veteran complained 
not only of back pain but also of impotence and paresthesia 
in the lower extremities.  The examiner noted a history of 
pain in the upper lumbar region for the prior seven years 
since suffering a 'slipped disc' in an automobile accident, 
and a history of relative impotence for approximately two 
years.  However, examination findings were, once again, 
unremarkable.

At the veteran's service separation examination in October 
1969, the veteran's spine and other musculoskeletal systems 
were found to be normal. However, in the veteran's October 
1969 report of medical history upon service separation, he 
reported a history of back pain and treatment with a back 
brace or support.

A review of post-service medical records, reveals that in 
March 1971 the veteran received private treatment by J. C. 
Childers, M.D., at North Carolina Memorial Hospital for back 
trouble reportedly dating from 1963 when he experienced an 
episode of back pain following a belly-flop from a diving 
board.  He reported having intermittent difficulty with his 
back since that diving incident, especially with heavy labor.  
He further reported living an essentially normal life with 
occasional episodes of back pain until about six weeks 
previously, when he experienced severe pain while shoveling.  
After that shoveling injury, he was seen in the surgery 
clinic and advised to pursue bed rest, but did not do this.  
He reported that in the past month he had suffered from pain 
radiating down the back of both legs as far as the mid calf, 
with a feeling of weakness in the legs.  However, he reported 
no sensory changes, no pain in other joints, and no family 
history of arthritis.  Objectively, the veteran was muscular 
and in no acute distress.  The lumbar spine revealed moderate 
paraspinal spasm bilaterally from L-2 through the sacrum.  
There was some decrease in lordosis and motion was limited to 
approximately 50 percent of normal in all directions due to 
pain.  Straight leg raising was negative, producing pain 
bilaterally at approximately 60 degrees.  X-rays showed some 
decrease in lumbar lordosis and a transitional L-5 vertebra.  
X-rays were otherwise normal.  The examiner assessed 
mechanical low back pain probably secondary to a transitional 
L-5 vertebra, though gout, rheumatoid arthritis, and other 
causes could not be ruled out.

The veteran's original claim seeking service connection for a 
back condition was received in August 1971.

The same month that the veteran initiated his claim, he also 
received a VA outpatient treatment consultation in August 
1971.  At that time, he complained-of high lumbar back pain, 
and he reported a history of being knocked off a tank by an 
enemy shell while in Vietnam and spending the next two weeks 
in an Army Hospital.  Objectively, the examiner found slight 
tenderness at T12-L1, with motor and sensory functions and 
reflexes normal.  X-rays were negative.  Straight leg raising 
was negative, and the veteran demonstrated a normal heel-toe 
gait.  The examiner assessed back pain of unknown etiology.  

Upon VA examination for compensation purposes in October 
1971, the examiner noted that the veteran had reportedly 
injured his back in a diving board accident at the age of 14, 
and had repeatedly aggravated the condition since that time.  
The veteran reported that in service he was given duty in a 
club because of his back condition, so as to avoid excess 
strain.  The veteran reported currently suffering from 
periodic back pain, but reported no pain on the morning of 
examination.  Objectively, the veteran demonstrated full 
range of motion.  Straight leg raising was negative and there 
was no apparent pain or spasm on palpation of the lower 
lumbosacral spine.  The examiner assessed recurrent 
lumbosacral strain asymptomatic on the day of examination.  
X-ray study of the lumbosacral spine was normal.

The claims file contains a March 1973 letter from H. C. 
Patterson, M.D., a then associate professor of general 
surgery at the school of medicine at the University of North 
Carolina (UNC) at Chapel Hill.  The physician indicated that 
he had not examined the veteran, but he had reviewed the 
veteran's numerous records of treatment since 1959 at the UNC 
medical facility, with treatment generally in the emergency 
room or the orthopedic clinic.  The physician reported that 
the veteran was first treated in April 1959 for a fractured 
left arm, and next treated in August 1965 for complaints of 
injury to his back while lifting a piece of wood at White's 
Furniture Company, his place of employment.  On that occasion 
of treatment the veteran had reported previously injuring his 
back in the same manner at age 15.  The veteran also was 
treated in December 1962 following involvement in automobile 
accident in which his vehicle overturned and he suffered 
numerous head lacerations, though with head X-rays negative.  
He was treated again for complaints of back pain after 
shoveling cement in February 1971, and was seen most recently 
for back pain in March 1971.  (The March 1971 treatment 
record from Dr. Childers was previously reported 
hereinabove.)  X-rays of the lumbosacral spine in February 
1971 and March 1971 were negative.  The physician opined that 
it was doubtful that the Meridian Corporation, apparently the 
veteran's employer upon a recent episode of back pain, could 
be held responsible for the veteran's back pain condition, as 
the veteran had suffered from recurrent back pain for the 
prior 26 years since a back injury at the age of 15.

At a March 1976 VA outpatient treatment (primarily for 
gastrointestinal conditions), the veteran reported, in 
pertinent part, that he had experienced low back pain since 
the age of 14.

In an October 1991 disability evaluation report by North 
Carolina Disability Determination Services, the examiner 
noted a 30-year history of back pain, reported eliciting pain 
upon range of motion testing, and assessed chronic low back 
pain.

August 1993 VA X-rays of the lumbosacral spine showed 
narrowing of the L5-S1 intervertebral disc space compatible 
with disc pathology, and minimal early spurring of the 4th 
and 5th lumbar vertebrae.  The lumbosacral spine appeared 
otherwise normal.

At an August 1993 VA general examination for compensation 
purposes, the veteran reported intermittent low back pain 
since 1968 causing difficulties walking at times.  He 
reported having the last severe episode three years prior 
with radiating pain into the leg at that time.  He reported 
having no current pain.  He was vague about his history.  
Objectively, there were no paraspinal muscle spasms, no 
tenderness, no positive straight leg raising, no loss of 
motion, and no evidence of radiculopathy.  The veteran could 
toe, heel, squat, hop, and bear weight on each leg without 
any evidence whatsoever of back pain.  The examiner assessed 
history of mechanical low back pain, subsided, with X-ray 
evidence of disease.

Having discussed the pertinent evidence in detail, the Board 
finds that the veteran's back disorder was not demonstrated 
upon entrance examination (although he did give a history of 
having a history of back pain upon pre-induction 
examination).  Nonetheless, numerous subsequent service 
medical records demonstrated that the veteran experienced 
complaints of low back pain and consistently gave a history 
of having injured the back prior to service, as the veteran 
had reported prior accidents in 1959 and 1962.  Most 
significantly, the March 1973 letter from Dr. Patterson 
clearly documented that the veteran had suffered an 
employment related injury to his back in 1965 and another 
injury from a motor vehicle accident in 1962.  The Board 
notes that both of these injuries were prior to service.  Dr. 
Patterson's report also clearly indicated that the veteran 
had given a history of initial injury to the back at age 15.

Moreover, although the veteran was treated for low back pain 
on a number of occasions in service, there is no indication 
within the service medical records that his back disorder 
underwent any permanent increase in severity.  To the 
contrary, the service medical records were consistently 
negative for any findings, as mobility remained full, there 
was no demonstrable tenderness, and X-ray study was normal.  
Furthermore, service medical records were negative for any 
reported injury that could have resulted in the aggravation 
of the veteran's back disorder.  In this regard, the Board 
notes that the veteran gave a history of having been knocked 
off a tank by an enemy shell and having spent two weeks in an 
army hospital as a result.  The Board notes, however, that 
this history was not provided by the veteran until after his 
original claim seeking service connection was submitted.  
This history is also rebutted by the history given by the 
veteran on other occasions, as well as by his service medical 
records and service personnel records, which are negative for 
any evidence of such an injury and are also negative for any 
Purple Heart award.

A review of the entire record reveals a fairly consistent 
pattern of back difficulties since at least the age of 14 or 
15, with treatment for a back condition prior to service, 
during service, and after service.  Despite the veteran's 
reports in recent years of back difficulties dating from his 
period of service, the medical record, including pre-service 
medical records, and the veteran's own statements on numerous 
occasions clearly show the existence of a back condition 
prior to service that persisted through service and continued 
until the present.  Further, service medical records and 
post-service medical records fail to show a permanent 
increase in the severity of any back condition resulting from 
his period of service.  As Dr. Patterson concluded in March 
1973, a review of the history of the veteran's back 
condition, as documented in treatment records at the UNC 
school of medicine, indicates the veteran had recurrent back 
pain for the prior 23 years dating from age 15.  The 
veteran's statements to medical examiners over the years 
include reports of a number of incidents prior to service 
causative of back difficulties, including a belly flop while 
diving, and lifting wood in the course of work at furniture 
company, as well as a motor vehicle accident.

Based upon this careful review of this evidentiary record, 
the Board finds that service connection for a back disorder 
is not warranted.  The entire evidence of record, as 
discussed above, does not show that the claimed disability 
was incurred in or permanently aggravated beyond the natural 
progress of the disorder during service.  The medical record, 
as well as the veteran's own history, clearly demonstrate 
that his back disorder existed prior to service.  We 
acknowledge that the veteran's history alone would not 
otherwise rebut the presumption of soundness.  However, in 
combination with the service medical records and private 
medical records discussed above, the Board finds that the 
presumption of soundness is rebutted in this case by clear 
and unmistakable evidence.  See Crowe, supra, at 246.

Furthermore, having found that the back disorder existed 
prior to service, the Board notes that there is simply no 
evidence of record to indicate that the disorder underwent 
any increase in severity during service.  Instead, the Board 
finds that service medical records indicate that the veteran 
only experienced intermittent attacks of low back pain during 
service, which were unaccompanied by any objective findings.  
Accordingly, the Board finds that the veteran's back disorder 
did not undergo an increase in severity during wartime 
service.  See 38 C.F.R. § 3.306(b); see also Crowe, supra.  
It is clear from the record that the in-service manifestation 
of low back pain in service represented no more that a 
temporary flare-up.  Such temporary flare-ups, however, do 
not constitute an increase in severity warranting a grant of 
service connection.  See Hunt, supra.

As there is no medical evidence of aggravation of the 
veteran's back disorder during his service, the Board finds 
his contentions are without merit.  The Board has carefully 
considered the contentions and arguments advanced by the 
veteran in this regard.  However, inasmuch as the veteran is 
offering his own medical opinion, we would note that the 
record does not indicate that he has any professional medical 
expertise.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Carbino v. Gober, 10 Vet. App. 507, 510 
(1997).

In reaching our decision, the Board has also considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find the evidence is of such approximate balance as to 
warrant its application.  Accordingly, service connection 
must be denied, as the preponderance of the evidence is 
against the claim.

II.  Not Well-Grounded Claims

Regarding the veteran's claimed gastrointestinal disorder and 
headaches, the Board notes that in order to establish service 
connection for a disability, there must be objective evidence 
that establishes that such disability either began in or was 
aggravated by service.  38 U.S.C.A. § 1110.  If a disability 
is not shown to be chronic during service, service connection 
may nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

In addition, certain diseases, such as peptic ulcers, or 
hypertension, when manifest to a degree of 10 percent or more 
within one year after the veteran's military service ended, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The threshold question regarding the veteran's appeal is 
whether he has presented well-grounded claims of service 
connection for a gastrointestinal disorder and a headaches 
disorder.  A well-grounded claim is one which is plausible.  
If he has not, the claims must fail and there is no further 
duty to assist in the development of the claims.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
requirement has been reaffirmed by the United States Court of 
Appeals for the Federal Circuit, in its decision in Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  That decision upheld 
the earlier decision of the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter "the 
Court") which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet. App. 341 (1996).  The United 
States Supreme Court recently declined to review the case.  
Epps v. West, 118 S.Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection for a 
gastrointestinal disorder or a headaches disorder.

1.  Gastrointestinal Disorder

A careful review of evidence pertinent to the veteran's 
claimed gastrointestinal disorder indicates the following:  
In service in July 1969 the veteran received outpatient 
treatment for complaints of daily lower abdominal cramping of 
several months duration with intermittent loose stools.  
There was no melena, fresh blood, or other gastrointestinal 
symptom.  Physical examination was negative.  The examiner 
assessed amebiasis. 

Also in service in July 1969 an upper gastrointestinal 
examination (UGI) was conducted following the veteran's 
history of complaints of preprandial epigastric pain 
occasionally relieved by food ingestion.  An initial 
impression was of a duodenal ulcer.  However, the UGI showed 
no hiatal hernia and no evidence of peptic ulceration.  

Laboratory testing in service in August 1969 was positive for 
amebiasis.  

In service in October 1969, upon complaints of continued 
stomach pains, the examiner noted signs and symptoms of upper 
gastrointestinal hyperacidity.

At the veteran's service separation examination in October 
1969, no gastrointestinal disorder was noted.  However, in 
the veteran's October 1969 report of medical history upon 
service separation, he reported a history of gastrointestinal 
pain with no history of ulcer, treated with Maalox.  There 
were no current residuals.

Following his service, in November 1969 the veteran received 
VA treatment for complaints of epigastric pain when eating 
heavy food and drinking alcoholic beverages, with nausea and 
vomiting at times.  He denied hematemesis, melena, and 
hematuria.  He reported having had the same trouble on 
several occasions in Vietnam.  He reported that the pain 
awakened him at night, for which he took Maalox and milk 
which caused him to feel better.  Objectively, the abdomen 
was soft and nontender with no palpable masses.  The examiner 
assessed nonspecific gastritis to rule out peptic ulcer.  An 
UGI was to be scheduled.  

The veteran was seen again four days later in November 1969 
by a VA examiner for abdominal pains of epigastric shape, at 
first present only in the morning but currently constant, and 
sometimes crampy.  He was noted to have apparently had 
parasites of unknown type.  He was noted to have a previous 
history of consumption of one-half pint of alcohol per day, 
but none consumed in the prior two months.  He reported 
having been on Maalox which had helped somewhat, but he had 
reportedly run out of the medication two weeks prior.  He 
reported increased bowel movements, three to four times per 
day, with complaints of gas.  Objectively, the abdomen was 
without tenderness, with decreased bowel sounds.  The 
examiner assessed psychophysiologic gastrointestinal reaction 
(PPGI) and a possible ulcer, and doubted that the veteran 
suffered from parasites.  

In December 1969 the veteran was treated at the North 
Carolina Memorial Hospital for a stab wound to the shoulder.  
Unrelated to treatment for the stab wound, the record noted 
the veteran's history of episodic midepigastric pain relieved 
by beer, and a history of amebic infestation of the bowel the 
year prior while in service in Vietnam.  

In January 1970, the veteran was again received VA outpatient 
treatment for complaints of probable PPGI.  Stool pathology 
was negative for parasites and ovum, including eosinophilia.  
The veteran was noted to have responded well to treatment 
with valium and Amphojel, with a reduction of all symptoms.  
He had no nausea, vomiting, hematemesis, or melena.  
Objectively, the veteran was without organomegaly, pain, or 
nausea.  The examiner assessed PPGI, to rule out peptic ulcer 
disease (PUD).  The examiner prescribed valium and Maalox, 
and was to have scheduled an UGI.  However, it does not 
appear that a UGI was conducted at that time.  

At an October 1971 VA examination for compensation purposes, 
the veteran complained of stomach pain which began in the 
middle of 1969.  He reported taking Maalox.  He reported it 
hurt most of the time, but also reported that there was no 
nausea or vomiting, and that bowel movements were normal.  He 
also reported that appetite was good and there was no weight 
loss.  The examiner found tenderness to deep palpation in the 
peri-umbicular area, but no masses or enlarged organs.  An 
UGI showed no pathology of the alimentary tract as far as the 
descending colon.  The examiner assessed, in pertinent part, 
gastritis, by history, with no ulcer found on 
gastrointestinal series.  

Upon October 1971 VA neuropsychiatric examination for 
compensation purposes, it was stated that the veteran's 
service was uneventful except for trouble with drinking.  The 
examiner noted that the veteran had trouble with alcohol 
consumption in service, and concluded that alcohol was the 
source of  all his current problems.  The examiner noted that 
the veteran drank in long bouts with his friends and 
developed upset stomach and headaches, for which he took 
Gelusil and Darvon. 

In a December 1972 VA outpatient treatment, the veteran 
complained of a history of epigastric pain.  An equivocal UGI 
series was noted from May 1971.  The pain was noted to not be 
associated with the type of food ingested.  The veteran had 
no nausea, vomiting, or rectal bleeding.  

The veteran received VA treatment in February 1976 and March 
1976 for multiple complaints of chronic diarrhea by history 
for approximately the prior seven years.  He reported peri-
umbicular pain worse in the morning.  A March 1976 clinical 
record indicated the veteran reported one loose stool of 
normal color early in the day.  He also complained of 
abdominal pain for the prior six to seven years.  The veteran 
was noted to work as a cook and to eat irregularly, though 
without anorexia.  The examiner assessed probable functional 
gastrointestinal complaints, and scheduled a gastrointestinal 
examination.  A bowel blockage was suspected.

At a March 1976 follow-up, the veteran continued to 
complained of diarrhea for the prior seven years since 
approximately 1968.  He complained of pain in the peri-
umbicular region, worse in the morning.  He reported that he 
had to eat in small amounts due to his abdominal pain, and 
reported that the condition was unrelated to ingestion of 
milk or fatty foods but was aggravated by beer consumption.  
He reported that the pain was crampy in nature and 
intermittent, and reported that the pain began in Vietnam.  
He complained of diarrhea with five to seven stools.   
However, he denied heavy alcohol consumption.  Objectively, 
the abdomen was non-distended and nontender without 
hepatosplenomegaly.   A barium enema was negative, as was a 
chem. 12.  The examiner assigned a differential diagnoses of 
abdominal parasite, especially Giardia, though the amount of 
diarrhea was noted to be atypical; or granulomatous versus 
ulcerative colitis, though barium enema results were noted to 
be against ulcerative colitis; or functional bowel syndrome.  
Further tests were ordered.  

Later in March 1976 the veteran received further VA treatment 
for chronic diarrhea.  UGI, small bowel, and barium enema 
(BE) series were negative.  

In June 1976 the veteran received VA treatment for complaints 
of nose bleeds and increased nasal mucus. It was noted that 
the veteran drank and smoked heavily.  He was drunk during 
the examination, and wandered off and did not return.  

In June 1987 a VA UGI series with small bowel follow-through 
was conducted with barium.  Objectively, a slightly decreased 
esophageal peristalsis was noted, with decreased secondary 
contractions.  There was a smooth narrowing of the most 
distal esophagus at the level of gastroesophageal junction.  
The maximal diameter was 13 millimeters at the juncture, as 
compared to approximately 2 centimeters upon prior 
examination in January 1973.  A 12 millimeter barium tablet 
was administered, which hung at the juncture but did not 
reproduce the veteran's symptoms.  It was stated that the 
clinical significance of this was uncertain, but could 
represent a mild benign stricture.  There was no evidence of 
esophagitis and no demonstrable gastroesophageal reflux.  The 
stomach and proximal small bowel were within normal limits 
without evidence of PUD or other mucosal abnormality.  The 
examiner's conclusion was a narrowing of a short segment of 
distal esophagus.

In September 1987 the veteran complained of food sticking in 
the throat with the need to induce vomiting to relieve pain.  
He reported that problems had grown progressively worse over 
the prior 10 years, with swallowing problems worse over the 
prior two years and much worse over the prior several months.  
He denied hematemesis, melena, and bright red blood per 
rectum.  Results of the June 1987 UGI series were noted.  An 
esophagogastroduodenoscopy was performed, with findings of a 
distal esophageal web approximately two to three centimeters 
above the gastroesophageal junction, an otherwise normal 
esophagus, normal gastric mucosa with gastric pool, and 
normal duodenal bulb.  A dilation was performed.  

Upon VA outpatient treatment follow-up in May 1988 the 
veteran reported doing better with swallowing after the 
dilation procedure.  The veteran did report occasional 
emesis, which the examiner noted to be a new condition.  
Occasional self-induced emesis was also noted.  The veteran 
reported having no constipation and no diarrhea.  He reported 
occasional alcohol consumption.  He also reported increased 
anxiety and a ten pound weight loss since August 1987.  He 
requested a mental health clinic follow-up.  The examiner 
diagnosed recurrence of esophageal stricture, and anxiety.  

In June 1988 the veteran underwent an additional 
esophagogastroduodenoscopy.  The veteran's history was noted, 
including past dilations for esophageal stricture.  A mild 
distal esophageal stricture was noted, benign and symmetric 
appearing without esophagitis but with easy friability.  
There was mild antritis of the stomach.  The duodenum was not 
entered because of pronounced gagging.  The impression was 
that of gastroesophageal reflux disease with stricture 
formation.

VA gastrointestinal clinic outpatient treatment records from 
1989 and thereafter essentially show the veteran doing well 
with treatment, with gastroesophageal reflux disease and 
distal esophageal stricture assessed.  

An October 1991 disability determination evaluation by North 
Carolina Disability Determination Services noted a reported 
10 year history of heartburn, currently treated with Zantac.  
This was noted to have been related to continual dysphagia 
and symptoms of food lodging in the esophagus.  Prior 
treatment including esophageal dilation was noted.  
Objectively, bowel sounds were normal.   Heartburn probably 
secondary to gastroesophageal reflux was assessed.  

In December 1991 the veteran was treated for PUD with a 
history of esophageal stricture and distal esophagitis.  
Current treatment was with Zantac.  A history of esophageal 
dilations was noted.  The veteran was noted to have been 
asymptomatic in May 1991.  However, he reported that he never 
obtained much relief from the dilations.  He reported 
drinking one beer per day.  The examiner suspected 
significantly increased alcohol consumption.  The examiner 
assessed that the history was worrisome for recurrent 
stricture, PUD, and erosive esophagitis.  Increased Zantac 
was prescribed, and an additional dilation was scheduled for 
January 1992.  The veteran was advised to cease alcohol and 
aspirin consumption.  

The veteran underwent VA outpatient treatment evaluation and 
an additional dilation in January 1992.  An 
esophagogastroduodenoscopy revealed stricture at the 
gastroesophageal junction with erosion, trace ulceration 
consistent with peptic stricture, and esophagitis.  Antritis 
and a very deformed bulb was also observed.  

In April 1992 the veteran underwent a mental health clinic 
treatment evaluation for complaints of anxiety, temper loss, 
decreased sleep, dysphoria, and crying spells.  The examiner 
noted a fair amount of bitterness and blame of others for his 
problems.  The examiner assessed a long history of complaints 
of moodiness, irritability, dysphoria, anxiety, and some 
posttraumatic stress disorder (PTSD) symptoms.  Axis I 
diagnoses included rule out dysthymia, rule out generalized 
anxiety disorder, rule out PTSD, and rule out organic mood 
disorder.  An Axis II diagnosis was rule out organic 
personality disorder.  

In June 1992 the veteran again underwent dilation for 
treatment of his distal esophageal stricture.  

Also amongst the post-service records are private medical 
records from the Orange Chatham Comprehensive health Center, 
which in pertinent part, span from November 1990 through 
March 1994.  These records indicate that the veteran was 
evaluated every six months to monitor his capacity to operate 
a motor vehicle.  This was in relation to the veteran's 
history of two North Carolina findings of driving while under 
the influence of alcohol, with a history noted of heavy 
alcohol consumption in the past.  There were multiple records 
indicating that the veteran continued to consume alcohol and 
there was concern about the veteran being an alcoholic.  The 
veteran intermittently reported consumption of one to two 
beers per day.  He was advised to seek counseling with 
Alcoholics Anonymous.

Upon VA examination for compensation purposes in August 1993, 
the veteran reported having gastrointestinal difficulties 
including difficulty swallowing since 1969, and complained 
that his primary problems were difficulty swallowing and 
constant diarrhea.  He reported severe dysphasia recently 
with ability to swallow only liquids or soft foods, with 
treatment of esophageal dilation every two months, most 
recently in October 1992 and July 1993.  He reported 
diarrheal stools four times per day, and associated 
occasional mid-epigastric pain.  On the day of examination 
the veteran presented only subjective, mild mid-epigastric 
area tenderness, with no findings of organomegaly, 
distention, masses, muscle guarding, or hemorrhoids.  An UGI 
series showed flow into the stomach, duodenal bulb, and 
duodenal sweep without obstruction.  Some narrowing of the 
distal esophagus was present with a suggestion of a possible 
ulcer involving the distal esophagus.  The duodenal bulb and 
duodenal sweep were normal.  There was evidence of prolapse 
of gastric mucosa into the base of the bulb, which the 
examiner noted was usually benign.  The examiner assessed 
past history of PUD, subsided, and esophageal stricture with 
associated dysphagia and diarrhea, under treatment.  

At an August 1993 VA neuropsychiatric examination for 
compensation purposes, the veteran reported not being 
employed, having an 11th grade education, being married for 
26 years, getting along well with his wife and four children, 
not working and spending his time relaxing.  Upon 
examination, the veteran was alert, cooperative, and 
friendly.  The examiner found no psychiatric disorder.  

The Board has carefully reviewed the entire medical record 
and claims file.  The Board notes that in service in July 
1969 and August 1969 the veteran complained of epigastric 
pain.  However, UGI was negative for gastric ulcer or hiatal 
hernia, and the veteran was assessed as having amebiasis, as 
supported by positive laboratory testing for amebiasis.  The 
service medical records contain a single subsequent record of 
treatment, in October 1969, for complaints of epigastric 
pain, with treatment with Maalox.  The Board notes that no 
gastrointestinal condition was found at the veteran's October 
1969 service separation examination.  Thus, although the 
veteran was treated for gastrointestinal complaints in 
service, the complaints were apparently resolved at time of 
separation and there was no evidence of any residual disorder 
within the service medical records.

The Board has also carefully considered post-service medical 
records which indicate the veteran treated for 
gastrointestinal complaints shortly after service.  In this 
regard, there was VA treatment in November 1969, December 
1969, and January 1970 for complaints of gastrointestinal 
pain.  However, the Board notes that all objective findings 
were negative during those treatments and no definite 
gastrointestinal disorder was diagnosed.  A peptic ulcer was 
suspected but it was not diagnosed.  It is important to note 
that had a peptic ulcer been diagnosed within one year of 
service, service connection would be warranted under 
38 C.F.R. § 3.309.  However, no such diagnosis was made.  
Significantly, an October 1971 VA examination for 
compensation purposes indicated a normal gastrointestinal 
series with no ulcer found.  Thus, there is no evidence of 
any diagnosis of a peptic ulcer within one year of service, 
and the Board finds that service connection is not warranted 
on that basis.

The Board notes that the only pertinent diagnosis that was 
made within one year of service was that of a 
psychophysiologic gastrointestinal reaction.  The Board notes 
that a psychophysiologic gastrointestinal reaction is not a 
disorder within the presumptive conditions enumerated in 
38 C.F.R. § 3.309 and service connection is not warranted 
under that basis.  The Board also notes that a history of 
alcohol consumption was noted during the veteran's treatment 
in 1970 and 1971.  The VA examiner for compensation purposes 
in October 1971 noted that the veteran had a pattern of 
drinking with resulting current physiological difficulties, 
including headaches and gastrointestinal difficulties.  
Therefore, to the extent that there was a gastrointestinal 
diagnosis within one year of service, the medical records 
does not indicate that it was related to the veteran's 
service, but instead indicates it was related to the 
veteran's consumption of alcohol.

The Board notes that as late as 1976, the veteran underwent 
thorough gastrointestinal testing, including an UGI, a BE, 
and chem. 12, all of which were negative, with BE results 
against a finding of ulcerative colitis or functional bowel 
syndrome.

The Board also notes that while the veteran complained in 
1976 of diarrhea since service, the veteran's inservice 
treatments in 1969 and subsequent VA treatments in November 
1969, December 1969, January 1970, October 1971 and December 
1972 included no complaints or findings of diarrhea.  At his 
October 1971 VA examination the veteran specifically reported 
normal bowel movements.  The veteran's complaints in 1976 of 
diarrhea since service were thus inconsistent with prior 
complaints and reports by the veteran of gastrointestinal 
difficulties at inservice medical treatments and post service 
VA medical treatments.

The Board further notes that at the March 1976 VA examination 
the veteran had reported that his abdominal pain was 
aggravated by beer consumption, and that at a June 1976 VA 
treatment the veteran was drunk, was noted to drink and smoke 
heavily, and wandered off during the examination.  These 
facts present a picture of ongoing alcohol abuse in 1976.  
That picture, together with the assessment of the October 
1971 VA neuropsychiatric examiner that the veteran's 
difficulties, including abdominal pains, stemmed from bouts 
of excess drinking certainly tend to rebut the veteran's 
contentions that his gastrointestinal difficulties were 
attributable to service.

Medical records within the claims file include a first 
medical observation of a distal esophageal stricture in June 
1987, upon UGI examination with small bowel follow-through.  
The veteran underwent multiple esophageal dilations 
thereafter to correct the identified esophageal web.  The 
veteran was subsequently diagnosed with peptic ulcer disease 
(PUD) and erosive esophagitis.  More recently, upon August 
1993 VA treatment, evidence of prolapse of the gastric mucosa 
into the base of the duodenal bulb was found.  However, the 
medical record is entirely negative for any evidence 
indicating that any of the currently diagnosed 
gastrointestinal disorders are in any way due to the 
veteran's service or any incident therein.

Thus, the medical record as a whole shows a history of 
gastrointestinal pain dating from service through 1976 
associated with alcohol consumption and not associated with 
any diagnosed medical disease or disorder, despite 
examination and testing.  Distal esophageal stricture, 
erosive esophagitis, peptic ulcer disease, antritis, a 
deformed duodenal bulb, possible gastroesophageal reflux 
disease, and possible prolapse of the gastric mucosa into the 
duodenal bulb were first medically identified many years post 
service and have not been medically associated with the 
veteran's period of service.

2.  Headaches

Regarding the veteran's claimed headaches disorder, the Board 
notes that careful review of the evidentiary record reveals 
that service medical records are entirely negative for any 
reports of headaches.  At the veteran's service separation 
examination in October 1969, the veteran had no complaints of 
headaches and no headaches were noted on examination.

In an August 1971 original claim for service connection, the 
veteran reported suffering from headaches with onset on June 
30, 1968.

At an October 1971 VA examination for compensation purposes, 
the examiner noted that the veteran reportedly had trouble 
with alcohol consumption in service. The examiner further 
noted that the veteran apparently drank in long bouts with 
his friends and as a result suffered from stomach upset and 
headaches, taking Gelusil and Darvon for these conditions.  
The examiner assessed that the veteran's complaints, 
including those of headaches and stomach ache, did not amount 
to any disease entity, and assessed that his current troubles 
were related to his alcohol consumption.  The examiner 
instead concluded that the veteran had an inadequate 
personality, noting that the veteran apparently also had 
difficulty retaining employment due to his pattern of 
drinking.  

In a March 1976 VA application for pension, the veteran 
reported losing the ability to read from a head injury 
suffered in a car accident.  He reported losing his job as a 
cook's helper and losing his driver's license in March 1976 
due to his loss of ability to read.

In a June 1976 VA outpatient treatment consultation report, 
the veteran reported drinking and smoking heavily.  The 
veteran was noted to be drunk on the day of examination, 
excusing himself during the examination, wandering off, and 
not returning.  

In May 1981 the veteran received VA outpatient treatment for 
complaints of headache for the prior two weeks, worse in the 
prior two to three days, unrelieved by medication.  He also 
complained of upper back pain with movement, reporting that 
he had had the condition for several years, but that it was 
worse currently.  However, he reported that the headaches and 
low back pain were nearly gone on the day of examination.  
Objectively, the veteran was neurologically normal and 
without pain.  The examiner assessed chronic low back pain 
and tension headaches.  

At a September 1986 VA outpatient examination which the 
veteran had requested for employment purposes, with no 
specific medical complaint, the examiner noted that the 
veteran's blood pressure was 140/100 and it was indicated 
that hypertension should be ruled out.

In May 1988 the veteran received VA outpatient neurology 
treatment for complaints of headaches, upon referral from the 
mental hygiene clinic where he was seen for an anxiety 
disorder.  The veteran was noted to have served in Vietnam 
and to have been separated from service in 1969.  He reported 
complaining of headaches upon his return from Vietnam.  He 
complained that the headaches were worse in the morning upon 
awakening and usually began occipitally and spread in a band 
around the head.  He reported that they were throbbing in 
nature, and increased with tension and worry.  He also 
reported increased headaches upon beer consumption, which 
headaches were more localized to the right frontal region and 
throbbing.  He reported having no diplopia, no vision 
difficulties, no focal weakness or numbness, no neck 
stiffness, no dizziness or vertigo, and no problems with 
speech or swallowing.  The veteran also reported that no 
particular foods precipitated the headaches.  He did report a 
family history of migraines suffered by his mother.  The 
veteran reported that his headaches usually lasted 10 to 30 
minutes.  He reported that Tylenol did not help, but Darvon 
and other medications had helped in the past.  A neurological 
examination produced no focal symptoms.  Blood pressure was 
130/80.  The examiner assessed tension headaches with a 
potential vascular component with some migraine components, 
increasing in the morning and with alcohol.  A trial of 
Amitriptyline was prescribed.  

An October 1991 disability determination evaluation by North 
Carolina Disability Determination Services noted a 21-year 
history as reported by the veteran of intermittent headaches 
once or twice per week, aching and throbbing in nature, 
localized to the back of the head and neck, which might last 
all day without treatment.  The veteran reported pain relief 
with medication, and reported that the headaches might be 
related to stress.  Blood pressure was 130/80.  The examiner 
assessed headaches and dizziness based on the veteran's 
complaints.  

The Board has reviewed all medical evidence of record and 
found that although there are other records in which the 
veteran complained of headaches, they are negative for any 
pertinent findings and they need not be discussed further.

Having carefully reviewed the entire medical record, the 
Board finds that the medical record presents a history of 
alcohol abuse apparently dating from shortly after service, 
with headaches and nausea associated with that alcohol 
consumption.  Therefore, to the extent that there was 
treatment for headaches within one year of service, the 
medical records does not indicate that it was related to the 
veteran's service, but instead indicates it was related to 
the veteran's consumption of alcohol.  This is similar to the 
veteran's complaints of gastrointestinal distress, as 
discussed above.

The Board further notes that the veteran was first diagnosed 
with tension headaches many years after service, first 
assessed by a VA examiner in May 1988, with a potential 
vascular component and some migraine components.  Thus, the 
veteran's current headaches, assessed as tension headaches, 
were first medically noted many years post service and have 
not been medically shown to be in any way causally related to 
service.

In so finding, the Board notes that service medical records 
are entirely negative for any complaints of headaches in 
service.  Nonetheless, solely for purposes of determining the 
well-grounded of the claim, the Board accepts the credibility 
of the veteran's currently offered history of having 
experienced headaches in service.  See King, supra.  
Nonetheless, even accepting the credibility of the veteran's 
history, there is still no competent evidence of a nexus 
between his service and his current diagnosis of headaches.  
Accordingly, the Board finds the claim is not well-grounded.

3.  Summary

As to both the claimed headaches and gastrointestinal 
disorder, the Board has carefully considered the veteran's 
contentions that his currently diagnosed disorders are due to 
his service, but there is simply no medical evidence to 
support such an argument.  To the extent that any of the 
medical records so indicate, they merely reflect a recording 
of the veteran's history.  The veteran's self-reported 
history is not competent medical evidence sufficient to make 
the claim well grounded.  LeShore v. Brown, 8 Vet. App. 406 
(1995).  Furthermore, even accepting the veteran's history of 
symptomatology as true for purposes of determining the well-
groundedness of his claim (see King, supra), there is still 
no competent medical evidence tending to demonstrate that the 
current disorders are possibly linked to service.

In summary, the Board has considered the contentions of the 
veteran and, inasmuch as he is offering his own medical 
opinion and diagnosis, notes that the record does not 
indicate that he has any professional medical expertise.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay 
testimony . . . is not competent to establish, and therefore 
not probative of, a medical nexus"); Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998).  See also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As noted previously, the judicial precedent in Caluza 
requires, for a claim to be well grounded, competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
veteran has provided competent medical evidence that he is 
currently diagnosed with headaches and a gastrointestinal 
disorder.  He has also provided competent evidence, in the 
form of his service medical records, that he did experience 
gastrointestinal complaints in service, and in the form of 
his contentions, that he experienced headaches in service, 
although these were apparently acute in nature and fully 
resolved at time of separation.  Nonetheless, there is no 
medical evidence that the veteran's currently diagnosed 
disorders are etiologically related to his service.  As such 
evidence has not been presented here, the veteran has not 
submitted a well-grounded claim for service connection for 
compensation purposes.

The Board also makes note that to the extent that there is 
some evidence within the veteran's post service medical 
records that his complaints were related to chronic alcohol 
abuse, service connection may not be granted when a 
disability is the result of the veteran's own willful 
misconduct, or a result of alcohol or substance abuse.  
38 C.F.R. § 3.301(a), (c) (1998).  However, as the veteran's 
claims are not well-grounded, there is no need for the Board 
to address this matter further as it is not determinative of 
the veteran's claims.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist.  The Board therefore finds that no further 
action is warranted relative to the development of the 
appellant's claims, based upon the information currently of 
record.  Hence, the Board concludes that there are no 
additional pertinent records of treatment which are not in 
the claims folder and would be available.  See Counts v. 
Brown, 6 Vet. App. 473, 477 (1994).

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet. App. 69, 80 
(1995); see also Epps v. Brown, supra.  Moreover, VA is not 
required to notify the veteran of particular evidence needed 
to make his application complete if the Department has not 
reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

Service connection for a back disorder is denied.

Service connection for a gastrointestinal disorder is denied, 
as the claim is not well-grounded.

Service connection for headaches is denied, as the claim is 
not well-grounded.


		
	BRIAN LEMOINE
	Acting Member, Board of Veterans' Appeals

 

